 


110 HR 6535 IH: Vietnam Education Foundation Amendments Act of 2008
U.S. House of Representatives
2008-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6535 
IN THE HOUSE OF REPRESENTATIVES 
 
July 17, 2008 
Mr. Delahunt introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To amend the Vietnam Education Foundation Act of 2000. 
 
 
1.Short titleThis Act may be cited as the Vietnam Education Foundation Amendments Act of 2008.
2.Transfer of the Foundation to the Department of State
(a)In generalSection 204 of the Vietnam Education Foundation Act of 2000 (22 U.S.C. 2452 note) is amended to read as follows:

204.EstablishmentThere is established, within the Bureau of Educational and Cultural Affairs of the Department of State, the Vietnam Education Foundation (referred to in this title as the Foundation)..
(b)Replacement of Board of Directors with Advisory CommitteeSection 205 of such Act is amended to read as follows:

205.Vietnam Education Foundation Advisory Committee
(a)Establishment
(1)In generalThere is established a Vietnam Education Foundation Advisory Committee (referred to in this section as the Advisory Committee), which shall provide advice to the Secretary and the Assistant Secretary for Educational and Cultural Affairs regarding the Foundation’s activities.
(2)MembershipThe Advisory Committee shall be composed of 7 members, of whom—
(A)3 shall be appointed by the Secretary;
(B)1 shall be appointed by the majority leader of the Senate;
(C)1 shall be appointed by the minority leader of the Senate;
(D)1 shall be appointed by the Speaker of the House of Representatives; and
(E)1 shall be appointed by the minority leader of the House of Representatives.
(3)Appointment of incumbent members of board of directorsMembers appointed to the Advisory Committee under paragraph (2) may include individuals who were members of the Board of Directors of the Foundation on the date immediately preceding the date of the enactment of the Vietnam Education Foundation Amendments Act of 2008.
(b)SupervisionThe Foundation shall be subject to the supervision and direction of the Secretary, working through the Assistant Secretary for Educational and Cultural Affairs, and in consultation with the Advisory Committee established under subsection (a)..
(c)Fellowship ProgramSection 206(a) of such Act is amended—
(1)in paragraph (1)(A), by striking to study at institutions of higher education in the United States at graduate and post-graduate levels and inserting for post-secondary studies at institutions of higher education in the United States;
(2)in paragraph (2)—
(A)by striking may include funding to improve and inserting the following:
may include funding to—
(A)improve; and
(B)by striking the period at the end and inserting the following:
; and
(B)prepare the fellowship recipient for post-secondary education in any field described in paragraph (1)(A).; and
(3)by adding at the end the following:

(3)Priority for basic sciencesIn awarding fellowships under this subsection, the Foundation shall give priority to individuals described in paragraph (1)(A) who are studying the basic sciences..
(d)Conforming amendmentsSuch Act is amended—
(1)in section 203—
(A)by striking paragraph (1);
(B)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and
(C)by inserting after paragraph (2), as redesignated, the following:

(3)SecretaryThe term Secretary means the Secretary of State.;
(2)in section 206(e), by striking of the Board and inserting promulgated by the Secretary;
(3)in section 208—
(A)in subsection (a)—
(i)in the subsection heading, by striking Board and inserting Secretary; and
(ii)by striking Board each place it appears and inserting Secretary; and
(B)in subsection (d), by striking Board and inserting Secretary; and
(4)in section 209(b), by striking Board and inserting Secretary.
(e)Mutual Educational and Cultural Exchange Act of 1961Section 112(a) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2460(a)) is amended—
(1)in paragraph (8), by striking and at the end;
(2)in paragraph (9), by striking the period at the end and inserting ; and; and
(3)by adding at the end the following:

(10)programs administered by the Vietnam Education Foundation..
(f)Transfer of functionsAll functions and assets of the Vietnam Education Foundation are transferred to the Bureau of Educational and Cultural Affairs of the Department of State. The Assistant Secretary for Educational and Cultural Affairs may hire personnel who were employed by the Vietnam Education Foundation on the date before the date of the enactment of this Act, and such other personnel as may be necessary to support the Foundation, in accordance with part III of title 5, United States Code.
3.American Research College in Vietnam
(a)Grants authorizedThe Secretary of State, acting through the Assistant Secretary for Educational and Cultural Affairs, is authorized to award 1 or more grants to institutions of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))), which shall be used to participate in a partnership with the Government of the Socialist Republic of Vietnam to establish an American Research College in Vietnam. The purpose of the American Research College shall be to provide a high quality general education to Vietnamese undergraduate students.
(b)Application
(1)In generalEach institution of higher education desiring the grant under this section shall submit an application to the Secretary of State at such time, in such manner, and accompanied by such information as the Secretary may reasonably require.
(2)Competitive basisEach grant authorized under subsection (a) shall be awarded on a competitive basis.
(c)Source of grant fundsThe Secretary of State may use funds made available to the Vietnam Education Foundation under section 207(c) of the Vietnam Education Foundation Act of 2000 (22 U.S.C. 2452 note) for the grant awarded under this section.
(d)LimitationThe Secretary of State shall encourage the Government of the Socialist Republic of Vietnam to make an appropriate financial or in-kind contribution to establish and maintain the college established with grant funds awarded under this section.
4.Effective dateThis Act and the amendments made by this Act shall take effect on the date that is 90 days after the date of the enactment of this Act. 
 
